USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 1 of 13


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MICHAEL MCGRATH, et al.,

        Plaintiffs,

        v.                                        Case No. 3:20-CV-656 JD

 DUNECREST CONDOMINIUM
 ASSOCIATION,

        Defendant.

                                   OPINION AND ORDER

       Plaintiffs Michael McGrath, Jill McGrath, Tim McGrath, Martin McGrath, Colin

McGrath, and C.M. (“the McGraths”) filed a complaint against Defendant Dunecrest

Condominium Association, alleging disability discrimination under the Fair Housing Act and

violations of the Indiana Condominium Act. Two motions are before the Court: the Association’s

Motion to Dismiss the McGraths’ amended complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) (DE 17); and the McGraths’ motion for leave to file a second amended

complaint (DE 24). For the reasons stated below, the Court grants in part the McGraths’ motion

for leave to amend, rendering the Association’s motion to dismiss moot.

   A. Procedural Background

   The McGraths allege that Dunecrest Condominium Association violated the Fair Housing

Act by discriminating against the family’s two disabled members when the Association denied

the family permission to construct a second way in and out of their condominium. In addition,

the McGraths allege that the Association’s conduct leading up to and throughout the approval

process violated the Indiana Condominium Act, which regulates governance disputes between

condominium owners.
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 2 of 13


   Though this case is in its early stages, there have already been a few twists and turns. First,

the McGraths filed an initial complaint and shortly thereafter amended it to redact the name of

their youngest child, a minor. (DE 9). Next, the Association moved to dismiss the first amended

complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (DE 17.) Rather than

responding directly to the motion to dismiss, the McGraths stated that they “prefer to simply

amend the Complaint to address the arguments made in Defendant’s motion to dismiss.” (DE 24

¶5.) However, the McGraths failed to attach or describe the proposed amended complaint to their

motion for leave to amend. Only after the Association filed a response noting this failure (DE 25)

did the McGraths file a reply and attach the proposed second amended complaint. (DE 26-1.)

The Court granted the Association leave to file a sur-reply to address the proposed amended

complaint. (DE 27.) In the sur-reply, the Association asserts that the McGraths’ proposed

amended complaint is futile and asks the Court to deny leave to amend and dismiss the

McGraths’ pending claims. (DE 28.)

   If the motion for leave to file a second amended complaint is granted, the second amended

complaint would supersede the first one. In turn, the Association’s motion to dismiss would

become moot. Therefore, the Court considers the McGraths’ motion for leave first. Here, the

Court notes that the McGraths’ attorneys have not submitted any substantive argument in support

of their motion nor have they responded to the Association’s brief in opposition; rather, they

seem to believe that filing the proposed second amended complaint is enough. By doing so, they

ignore the fact that ours is an adversarial, not an inquisitorial, legal system, and going forward

such omissions should not recur.




                                                 2
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 3 of 13


   B. Allegations in the Proposed Amended Complaint

   The proposed amended complaint sets out the following allegations: The plaintiffs in this

case are Michael and Jill McGrath; three of their adult children, Tim, Martin, and Colin; and one

minor child, C.M. At the center of the Fair Housing Act claim are twenty-five-year-old twins

Tim and Martin, who were diagnosed as autistic at thirty-six months. (DE 26-1 ¶7.) Both twins

have significant deficits and struggle with emergencies, unexpected circumstances, and changes

to daily routine. (DE 26-1 ¶7.) Martin, whose autism is more severe than Tim’s, also faces

communication challenges, including limited speech and verbal understanding. (DE 26-1 ¶8.)

       While the McGraths primarily live in Cook County, Illinois, they also own a

condominium in Michigan City, Indiana. As owners of this property near the sand dunes of Lake

Michigan, Michael and Jill McGrath are part of the Dunecrest Condominium Association. (DE

26-1 ¶19.) The matter presently before the Court arises out of the McGraths’ desire to construct a

second exit from their condominium and the Association’s response to this request.

       In its current condition, the McGraths’ second-floor condominium is only accessible

through the building’s main entrance via a common area and a staircase. (DE 26-1 ¶22.) For the

last several years, the McGraths have sought to build a deck extension and staircase leading

down from the small balcony off their living room. (DE 26-1 ¶40.) With this goal in mind, the

McGraths solicited construction bids and presented their plans to the Association in 2018. (DE

26-1 ¶41.)

       On July 21, 2018, the Association convened for a special meeting to vote on the

McGraths’ plans. (DE 26-1 ¶45–46.) During the meeting, the McGraths experienced hostility

from other members of the Association. (DE 26-1 ¶47–48.) They characterize this hostility as

discrimination based on Tim’s and Martin’s disabilities. (DE 26-1 ¶50.) Instead of approving the



                                               3
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 4 of 13


construction plans in their original form, the other Association members asked the McGraths to

make modifications, reducing the size of the deck extension and adding a new security system.

(DE 26-1 ¶48.) The family agreed and, ultimately, the modified plans passed in a 5-3 vote. (DE

26-1 ¶49.) However, after the meeting, there was confusion regarding the validity of certain

votes, as one member attempted to rescind her vote via email following the meeting and another

person’s authority to vote on behalf of her mother has since been called into question. (DE 26-1

¶51, 53.)

       To secure the building permit required to construct a second exit, the McGraths need

approval paperwork from the Association. (DE 26-1 ¶54.) Despite the initial vote in favor of the

plans, the Association never issued the paperwork. The McGraths assert that the Association’s

failure to issue the requisite approval paperwork constitutes disability discrimination under the

FHA. (DE 26-1 ¶55.)

   C. The McGrath’s Motion for Leave to Amend

       Requests for leave to amend are governed by Federal Rule of Civil Procedure 15(a)(2),

which states that “a party may amend its pleading only with the opposing party’s written consent

or the court’s leave and the court should freely give leave when justice so requires.” See also

Johnson v. Cypress Hill, 641 F.3d 867, 872 (7th Cir. 2011). However, “a district court may deny

leave to amend on the grounds of undue delay, bad faith, dilatory motive, undue prejudice, or

futility.” Guise v. BWM Mortg., LLC, 377 F.3d 795, 801 (7th Cir. 2004); see also Foman v.

Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962). An amendment may be futile

“when it fails to state a valid theory of liability or could not withstand a motion to dismiss.”

Bower v. Jones, 978 F.2d 1004, 1008 (7th Cir. 1992) (internal citations omitted). The court has




                                                 4
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 5 of 13


discretion to determine whether a plaintiff has properly requested leave to amend. Ferguson v.

Roberts, 11 F.3d 696, 706 (7th Cir. 1993).

        The McGraths assert that the proposed “Second Amended Complaint” “has cured the

alleged defects contained in Defendant’s motion to dismiss.” (DE 26 at 7.) The Association

responds that the proposed second amended complaint would be futile because it fails to state a

claim under the Fair Housing Act and does not confer subject matter jurisdiction upon the Court

over its state law allegations.

    (1) Subject Matter Jurisdiction

    (a) FHA Claims

    Rule 12(b)(1) authorizes dismissal of claims over which the Court lacks subject matter

jurisdiction. When considering a 12(b)(1) motion, “[t]he district court may properly look beyond

the jurisdictional allegations of the complaint and view whatever evidence has been submitted on

the issue to determine whether in fact subject matter jurisdiction exists.” Long v. Shorebank Dev.

Corp., 182 F.3d 548, 554 (7th Cir. 1999) (citations omitted). The burden of establishing proper

federal subject matter jurisdiction rests on the party asserting it: here, the McGraths. See

Muscarello v. Ogle Cnty. Bd. of Comm’rs, 610 F.3d 416, 425 (7th Cir. 2010).

    The Association characterizes its failure to provide paperwork as an internal governance

dispute, governed by the Indiana Condominium Act rather than the FHA and thus outside this

Court’s jurisdiction. (DE 18 at 9.) The Association states that “this matter… has nothing to do

with the Fair Housing Act.” (DE 18 at 1.) However, the Association’s position does not

acknowledge the breadth of the FHA’s reach. Matters of condominium association governance

are no less subject to the FHA’s nondiscrimination demands than other forms of housing

provision. Courts consistently recognize FHA claims against condominium associations, both at



                                                 5
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 6 of 13


the initial purchasing stage and in the ongoing provision of services. See, e.g. Selyutin v. Bd. of

Dirs. of the Skokie Gardens Condo. Ass’n, 818 Fed. App’x. 535 (7th Cir. 2020) (recent case in

which the 7th Circuit heard FHA claims against a condominium association); Geraci v. Union

Square Condo. Ass’n, 891 F.3d 274 (7th Cir. 2018) (same); Bloch v. Frischholz, 587 F.3d 771

(7th Cir. 2009) (same). All of these cases involved matters that could be characterized as

“governance disputes” and were properly brought under the FHA. As provided in 28 U.S.C.

§1331, this Court has subject matter jurisdiction over cases involving federal questions including

the FHA claims presented here.

   (b) Pendant State Law Claims

   In addition to their federal claims under the FHA, the McGraths assert several violations of

the Indiana Condominium Act. Ind. Code § 32-25. The Indiana Condominium Act governs the

structure, sales, and internal governance matters of condominium associations, requiring, among

other things, adherence to association bylaws. Ind. Code § 32-25-8, 9. The McGraths detail

violations of the Association bylaws that allegedly affected the outcome of the vote regarding

their proposed construction project. (DE 26-1 ¶76–103.) In response, the Association asserts that

the McGraths failed to exhaust the grievance process mandated by the Indiana Condominium

Act, and thus that the McGraths’ claims are not ripe. (DE 18 at 8–9.) The Indiana statute requires

that prior to bringing a claim, a complainant must provide notice to the condominium association

of the nature of their claim. Ind. Code § 32-25-8.5-11. The McGraths reply that they have

fulfilled the grievance process requirements, detailing their communications with the

Association. (DE 26-1 ¶56.)

       The exercise of pendant jurisdiction is discretionary. United Mine Workers v. Gibbs, 383

U.S. 715, 726 (1966); Coleman v. City of Peoria, 925 F.3d 336, 352 (7th Cir. 2019). The



                                                 6
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 7 of 13


doctrine of pendent jurisdiction is rooted in the idea that “[n]eedless decisions of state law should

be avoided both as a matter of comity and to promote justice between the parties, by procuring

for them a surer-footed reading of applicable law.” Gibbs, 383 U.S. at 726. Under 28 U.S.C. §

1367(c), the Court may decline to exercise jurisdiction over claims if:

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over which the district
       court has original jurisdiction,
       (3) the district court has dismissed all claims over which it has original jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

   As the Association notes, there is no Indiana case law interpreting the grievance provisions

of the Indiana Condominium Act, a relatively recent statute. (DE 18 at 12). The Seventh Circuit

has indicated that the absence of state law decisions is sufficient to render a case novel for

purposes of section (c).

   Melton v. Tippecanoe County presented a state law exhaustion issue under the Indiana Wage

Claims Statute. 2014 WL 1230735 (N.D. Ind. 2014), aff’d 838 F.3d 814 (7th Cir. 2016). There,

the district court declined to exercise pendant jurisdiction, stating among other reasons that “the

claim raises a complex issue of state law related to exhaustion and what it means for a case to

‘work its way through the proper channels . . . before it may be brought in court.’” Id. at *5

(citing Lemon v. Wishard Health Servs., 902 N.E.2d 297, 301 (Ind .Ct. App. 2009)).

   In Corre Opportunities Fund v. Emmis, Judge Easterbrook observed that “the reader will

note that we have not cited a single decision by an Indiana court. That’s because none interprets

the statutes we have discussed.” 792 F.3d 737, 741 (7th Cir. 2015). None of the parties had

challenged the court’s jurisdiction, however, so the Seventh Circuit proceeded to interpret the

statute. Nonetheless, Judge Easterbrook stated that “[l]eft to our own devices, we would have

thought that these novel state-law questions belong in state court.” Id.

                                                 7
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 8 of 13


    Given the absence of interpretive guidance from Indiana courts regarding the Indiana

Condominium Act and its grievance procedures, this Court declines to exercise jurisdiction over

the McGraths’s state law claims pursuant to § 1367(c)(1). Moreover, having failed to brief this

issue, the Plaintiffs have waived any of their arguments to the contrary. See United States v.

Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991) (“We repeatedly have made clear that

perfunctory and undeveloped arguments, and arguments that are unsupported by pertinent

authority, are waived ...... ”). The Court will deny the McGraths leave to amend the complaint as

to these claims.

    (2) Failure to State a Claim

        (a) Standard

        The Court looks at the proposed second amended complaint to determine whether it

would withstand a motion to dismiss. Bower, 978 F.2d at 1008. When considering a motion to

dismiss under Rule 12(b)(6), the Court must accept the complaint’s factual allegations as true

and draw all reasonable inferences in favor of the plaintiff, without engaging in fact-finding.

Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). To survive a Rule 12(b)(6)

motion, a complaint typically must meet the “notice pleading” requirement of Rule 8(a), setting

forth “a short and plain statement of the claim showing that the pleader is entitled to relief,” so

that the defendant has “fair notice of what the.......claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While detailed factual allegations are

not necessary, merely reciting the elements of a cause of action is not sufficient. The plaintiff

must allege facts that, when “accepted as true, [ ] state a claim to relief that is plausible on its

face ....... A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”



                                                   8
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 9 of 13


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted). A plaintiff's claim need

not be probable, only plausible, but “a plaintiff must do better than putting a few words on paper

that, in the hands of an imaginative reader, might suggest that something has happened to her

that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir.

2010).

   (b) Discussion

   The Fair Housing Act prohibits discrimination on the basis of disability in the provision of

housing. 42 U.S.C. § 3604. There are several theories of liability available to private individuals

seeking to enforce their rights under the FHA, including the failure to accommodate and

intentional discrimination theories raised in the proposed second amended complaint.

         (i) Failure to Accommodate

   The FHA prohibits discrimination “against any person in the terms, conditions, or privileges

of sale or rental of a dwelling, or in the provision of services or facilities with such dwelling,

because of a handicap” of a person residing in the dwelling. 42 U.S.C. § 3604(f)(2). The FHA

specifies that such discrimination includes “a refusal to make reasonable accommodations in

rules, policies, practices, or services, when such accommodations may be necessary to afford

such person equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

“Although the plain language of the FHAA provides little guidance concerning the reach of its

accommodation requirement, the contours of the obligation have been given substantial

elaboration by [the Court of Appeals for the 7th Circuit] and other courts of appeals.” Wisconsin

Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 749 (7th Cir. 2006) (en banc). The

elements of a failure to accommodate claim are well-settled: “To prevail on an FHA

accommodation claim, a [1] disabled plaintiff must establish that he [2] requested and [3] was



                                                  9
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 10 of 13


denied an accommodation that was both [4] reasonable and [5] necessary to afford him an equal

opportunity to use and enjoy his dwelling.” United States v. WHPC–DWR, LLC, 491 F. App’x

733, 736 (7th Cir. 2012); see also Wisc. Cmty. Servs., Inc., 465 F.3d at 749.

   Neither of the first two prongs are disputed. Both sides acknowledge Tim’s and Martin’s

disabilities (DE 9 ¶7; DE 18 at 2–3) and both acknowledge that the McGraths requested the

Association’s approval for the construction project. (DE 9 ¶42; DE 18 at 4.)

   As for the third prong, the Association does not dispute that it still, about two years later, has

not provided the McGraths with the paperwork necessary for building the additional exit. (DE 18

at 4). However, the Association denies that the failure to issue the paperwork constitutes denial

of an accommodation. (DE 18 at 8.) The Association asks how the McGraths could claim to have

both won the vote and been denied the accommodation. (DE 18 at 8.) In suggesting that the

McGraths could not hold both positions at the same time, the Association attempts to draw a

parallel to the Ninth Circuit case of Dubois v. Association of Apartment Owners of 2987

Kalakaua, 453 F.3d 1175 (9th Cir. 2003). (DE 18 at 8.) There, a condominium association issued

a temporary exemption to a rule forbidding pets to accommodate for the plaintiff’s disability. Id.

at 1178. The association did not resolve the plaintiff’s accommodation request with any finality,

but nonetheless permitted her to keep the requested pet in her condominium. Id. As such, the

court found no denial. Id. at 1179. This is clearly distinguishable from the current case where the

Association’s inaction prevents the McGraths from moving forward with the building project.

This is not a case where the accommodation was in fact granted, but rather a case of constructive

denial. See Bhogaita v. Altamonte Heights Condominium Ass’n, Inc., 765 F.3d 1277 (11th Cir.

2014) (finding that indeterminate delay functions as denial).




                                                 10
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 11 of 13


   Regarding the fourth prong, the Association does not dispute the reasonableness of the

requested accommodation. Reasonableness is a fact-specific inquiry weighing what burden a

proposed accommodation would place on the housing provider as well as the efficacy of the

accommodation in alleviating the impact of the disability. Oconomowoc Residential Programs,

Inc. v. City of Milwaukee, 300 F.3d 775, 783 (7th Cir. 2002). Here, both sides acknowledge that

several similar construction projects have been approved for members of other units, functionally

admitting that it would be little to no burden on the Association to issue similar permission to the

McGraths (DE 9 ¶30–37, DE 18 at 3).

   Finally, the Association asserts that the proposed accommodation was not necessary,

characterizing it as a “want” rather than a need. (DE 28 at 3–4.) The Association is correct that

the FHA does not require “more or better opportunities” for people with disabilities but seeks,

more modestly, to place them on equal footing with others in the housing market. (DE 18 at 8

(citing Cinnamon Hills Youth Crisis Center, Inc. v. St. George City, 685 F.3d 917, 922 (10th Cir.

2012)); see also Wisc. Cmty. Servs., Inc., 465 F.3d at 749; Oconomowoc, 300 F.3d at

783. Nonetheless, the McGraths have alleged necessity. They have described the limitations Tim

and Martin face in daily life. Further, they have noted the impacts of autism on communication,

particularly in emergencies, and have identified the sorts of emergency situations, such as a fire

or natural disaster, in which an additional exit would be necessary. (DE 26-1 ¶1, 7, 40.) While

not conclusive proof of necessity, the McGraths have put forward an argument sufficient to state

a claim.

   Taking all five elements together, the McGraths state a plausible claim under the denial of

accommodation theory.




                                                11
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 12 of 13


    (ii)    Intentional Discrimination

   The proposed second amended complaint also states a claim for intentional discrimination.

To prove intentional discrimination based on disability under the FHA, a plaintiff must show that

the defendant discriminated against plaintiff “in the terms, conditions, or privileges of sale or

rental of a dwelling, or in the provision of services or facilities in connection with such dwelling”

because of a handicap of the buyer or renter, person intending to reside in the dwelling, or any

person associated with the buyer or renter. 42 USC § 3604(f)(2).

   Allegations of intentional discrimination are often based on circumstantial evidence, and the

Seventh Circuit has cautioned the courts not to jump to conclusions in such contexts. See Bloch

v. Frischholz, 587 F.3d 771 (7th Cir. 2009) (warning against hasty grant of summary judgment in

the context of intentional discrimination under the FHA). Further, as the Supreme Court has

held, claims of discrimination do not need to establish a prima facie case (including intent) at the

pleading stage and are not held to a higher pleading standard than what is generally required

under Federal Rule of Procedure (8)(a)(2). Swierkiewicz v. Sorema N. A., 534 U.S. 506, 510–11

(2002). As the Seventh Circuit has indicated, Swierkiewicz remains good law post-Iqbal. See

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1028 (7th Cir. 2013).

   Here, the McGraths have alleged sufficient facts in support of their intentional discrimination

claim. They state that several members of the Association attempted to change their votes to

prevent the McGraths from proceeding with their staircase. The McGraths state that these vote-

changing efforts stemmed from “discriminatory animus against . . . the disabled individuals in

the McGrath family.” (DE 26-1 ¶73.) While the McGraths have provided no response brief, the

Court finds sufficient allegations in the complaint to survive the motion to dismiss on an

intentional discrimination theory. To illustrate the alleged animus, the McGraths have described



                                                 12
USDC IN/ND case 3:20-cv-00656-JD-MGG document 29 filed 05/13/21 page 13 of 13


hostile comments made by other members of the Association. (DE 9 ¶43–44.) Further, they

describe the Association’s willingness to grant parallel requests to similarly situated unit owners

who do not have disabled family members. (DE 9 ¶32–33.) In total, these allegations are

sufficient to allege a cause of action for intentional discrimination.

   Thus the McGraths’ proposed second amended complaint is not futile with regard to the FHA

claims.

   D. Conclusion

   For the reasons stated above, the Court GRANTS in part the McGraths’ Motion for Leave to

File Their Second Amended Complaint (DE 24). In particular, the leave is granted as to their Fair

Housing Act claims and denied as to their state law claims. The Court DENIES Defendants’

Motion to Dismiss (DE 17) as moot. Finally, the Court ORDERS the McGraths to file the second

amended complaint as a new docket entry, with state law claims removed.

          SO ORDERED.

          ENTERED: May 13, 2021

                                                              /s/ JON E. DEGUILIO
                                                       Chief Judge
                                                       United States District Court




                                                 13
